Citation Nr: 1048441	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.  

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.  

3.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.  

4.  Entitlement to service connection for a positive PPD test.  

5.  Entitlement to service connection for dermatitis.  

6.  Entitlement to service connection for a sinus condition.  

7.  Entitlement to service connection for runny eyes.  

8.  Entitlement to service connection for sleep apnea.  

9.  Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978, 
from November 1990 to June 1991, and from February 2003 to May 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, and St. 
Petersburg, Florida.  The Veteran's file is under the control of 
the Montgomery RO.  

The Veteran testified at a hearing at the RO before the 
undersigned in June 2010; a transcript of that hearing is of 
record.  

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
hypertension has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for sleep apnea 
and of entitlement to a greater initial rating for posttraumatic 
stress disorder (PTSD) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right knee is 
related to an injury in service.  

2.  The Veteran's degenerative joint disease of the left knee is 
related to an injury in service.  

3.  The Veteran's degenerative joint disease of the left shoulder 
is related to an injury in service.  

4.  The evidence does not show that the Veteran has a disability 
manifest by a positive PPD test that is related to a disease or 
injury in service.  

5.  The evidence does not show that the Veteran has dermatitis 
related to a disease or injury in service.  

6.  The evidence does not show that the Veteran has a sinus 
condition related to a disease or injury in service.  

7.  The evidence does not show that the Veteran has a disability 
manifested by runny eyes that is related to a disease or injury 
or disease in service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was incurred in 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  Degenerative joint disease of the left knee was incurred in 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

3.  Degenerative joint disease of the left shoulder was incurred 
in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

4.  A disability manifest by a positive PPD test was not incurred 
in or aggravated by the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  

5.  Dermatitis was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).  

6.  A sinus condition was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

7.  A disability manifest by runny eyes was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2005 and August 2006 that fully 
addressed all notice elements and that were sent prior to the 
initial AOJ decision on each issue.  The letters informed the 
Veteran of what evidence was required to substantiate the claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, the August 2006 letter provided the 
Veteran the rating criteria and effective date provisions that 
are pertinent to his claims.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished pertaining to the issues decided herein, and 
therefore appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
has obtained the Veteran's available service treatment records, 
all pertinent VA treatment records, and private treatment records 
identified by the Veteran.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not been 
obtained.  the Veteran was afforded a VA general medical 
examination in November 2005.  The report of that examination is 
adequate for rating purposes.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.  

A.  Right and left knees and left shoulder

The Veteran's service treatment records for his first period of 
service, including his enlistment examination report, are silent 
for any complaints, clinical findings, or diagnosis concerning 
either knee or left shoulder.  Subsequent service treatment 
records show that he was seen in October 2003 for complaints of 
pain and swelling in both knees after jumping off a vehicle one 
week earlier.  The examiner noted mild effusions and crepitus 
bilaterally, as well as slightly reduced flexion.  
Bursitis/tendonitis of both knees was diagnosed.  On a Report of 
Medical Assessment in March 2004, the Veteran indicated that his 
knees were still "bad" and that he had a history of having 
injured his left shoulder.  X-rays of the Veteran's knees in 
April 2004 showed bilateral degenerative changes.  An examiner in 
April 2004 diagnosed osteoarthritis/degenerative joint disease.  

The Veteran reported to a VA compensation examiner in November 
2005 that he had had problems with his knees since 1990 or 1991, 
without any history of specific injury at that time, but that he 
didn't complain at that time because he was young.  The Veteran 
also reported having sustained an injury to both knees in jumping 
off a vehicle in 2003.  The examiner noted full range of motion 
of the knees, with painful flexion in the last 10-20 degrees of 
motion.  The examiner noted that x-rays of both of the Veteran's 
knees in July 2004 had shown advanced degenerative arthritis and 
x-rays of his left shoulder showed mild arthritis of the 
acromioclavicular joint.  

The available service treatment records do not contain any 
records developed during the Veteran's second period of service 
in 1990 and 1991; the RO has determined that those records are 
not available.  Nor do they contain a report of examination at 
the time of the Veteran's entry onto active duty in February 
2003.  Further, there are no medical records documenting the 
onset of arthritis of the Veteran's knees or left shoulder at any 
time prior to the incident in October 2003.  

A Veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  Only conditions that 
are recorded in physical examination reports are to be considered 
as "noted."  

Therefore, in the absence of medical evidence containing any such 
"notations," the Veteran is presumed to have been in sound 
condition on his entry onto active duty in February 2003.  
Although the Veteran reported in November 2005 that he had had 
problems with his knees since 1990 or 1991, that reported history 
of the pre-existence of a disease or injury does not constitute 
notation of such disease or injury.  His statements are to be 
considered with all other evidence in determining if the disease 
or injury pre-existed service.  Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  Considering all of the evidence, particularly 
the total absence of medical evidence of any pertinent complaints 
prior to February 2003, the Board finds that the presumption of 
soundness on service entry in February 2003 has not been 
rebutted.  Therefore, the Veteran is presumed to have been in 
sound condition at that time, regarding his knees and left 
shoulder.  

In light of the x-ray and clinical diagnoses of degenerative 
joint disease of both knees and the left shoulder during service 
and with post-service medical evidence confirming those 
diagnoses, the Board finds that the criteria for service 
connection have been met.  

Therefore, service connection for degenerative joint disease of 
both knees and the left shoulder is granted.  

B.  Positive PPD test

The service treatment records show that the Veteran was found to 
have a positive PPD test for tuberculosis is April 2004.  The 
clinic record indicates that the test had been negative in April 
2003.  The Veteran denied any pertinent symptoms, and a chest x-
ray in April 2004 was normal.  

A VA nurse in March 2008 noted on annual tuberculosis screening 
that there was no history of tuberculosis.  

A positive PPD test is merely a laboratory test and does not, in 
itself, confirm the presence of tuberculosis or any other 
disorder.  This finding is supported by examiners' notations that 
chest x-rays were normal and by the fact that examiners have not 
instituted any treatment for confirmed or even suspected 
tuberculosis.  Further, the post-service treatment records 
continue to show that there is currently no evidence of 
tuberculosis in the Veteran.  No examiner has diagnosed any 
disorder related to the positive PPD test first noted in service.  

As set forth above, service connection requires that the Veteran 
have a current disability.  See 38 U.S.C.A. §§ 1110, 1131; see 
also Degmetich v. Brown, 104 F.3d 1328, 1329, 1330-31, 1333 (Fed. 
Cir. 1997); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(agreeing that the requirement that a claimant have a current 
disability before service connection may be awarded is satisfied 
when a claimant has a disability at the time a VA claim is filed 
or during the pendency of that claim).  

Therefore, in the absence of evidence that the Veteran currently 
has any diagnosed disorder related to the positive PPD test first 
noted in service, the preponderance of the evidence is against 
the claim for service connection for a positive PPD test.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt 
are not applicable to warrant a more favorable result.  The claim 
must be denied.  

C.  Dermatitis

The Veteran's service treatment records show that 
pseudofolliculitis barbae and acne were diagnosed in January 
1977.  The report of his separation examination in January 1978 
indicates that examination of the face was normal; no clinical 
findings or diagnosis of a skin disorder was noted.  The 
subsequent service treatment records, including the Report of 
Medical Assessment completed by the Veteran in March 2004, are 
silent for complaints or clinical findings indicative of any skin 
disorder.  

In his notice of disagreement in January 2007, the Veteran stated 
that he had a skin rash on his thighs while he was in the Gulf.  
A VA examiner in November 2005 indicated that there were no skin 
lesions present.  VA examiners in January 2007, however, noted 
that the Veteran complained of a seasonal rash on the inner 
aspect of his thighs.  No examiner has observed such a rash or 
attributed the rash to an injury or disease during the Veteran's 
military service.  

While the Veteran is competent to state that he had a rash on his 
thighs during his second period of service, his service treatment 
records, including the Report of Medical Assessment he completed 
in March 2004, do not reflect any such rash.  Moreover, the post-
service treatment records do not mention any complaints of a 
thigh rash for almost three years after the Veteran's separation 
from service.  Accordingly, the Board accords the Veteran's 
statement regarding the occurrence of a rash during service 
little probative weight.  

Therefore, in the absence of evidence of any dermatitis or other 
chronic skin disorder during service or for several years after 
the Veteran's separation from service, the preponderance of the 
evidence is against the claim for service connection for 
dermatitis.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more favorable 
result.  The claim must be denied.  

D.  Sinus condition and runny eyes

The report of the Veteran's separation examination in January 
1978 indicates that examination of the eyes and sinuses was 
normal; no clinical findings or diagnosis of an eye or sinus 
disorder was noted.  The subsequent service treatment records, 
including the Report of Medical Assessment completed by the 
Veteran in March 2004, are silent for complaints, clinical 
findings, or diagnosis of runny eyes or any sinus disorder.  

At his hearing, the Veteran testified that his runny eyes and 
sinus problems began during his second tour in the Gulf.  
However, the post-service treatment records are silent for any 
complaints, clinical findings, or diagnosis of any eye or sinus 
disorder.  

As discussed above, service connection requires that the Veteran 
have a current disability.  See 38 U.S.C.A. §§ 1110, 1131; see 
also Degmetich v. Brown, 104 F.3d 1328, 1329, 1330-31, 1333 (Fed. 
Cir. 1997); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(agreeing that the requirement that a claimant have a current 
disability before service connection may be awarded is satisfied 
when a claimant has a disability at the time a VA claim is filed 
or during the pendency of that claim).  

Therefore, in the absence of evidence of any current disorder 
manifested by runny eyes or a sinus disorder, the preponderance 
of the evidence is against the claim for service connection.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt 
are not applicable to warrant a more favorable result.  The 
claims must be denied.  


ORDER

Service connection for degenerative joint disease of the right 
knee is granted.  

Service connection for degenerative joint disease of the left 
knee is granted.  

Service connection for degenerative joint disease of the left 
shoulder is granted.  

Service connection for a positive PPD test is denied.  

Service connection for dermatitis is denied.  

Service connection for a sinus condition is denied.  

Service connection for runny eyes is denied.  


REMAND

At his Board hearing the Veteran testified that his PTSD had 
worsened since his last VA compensation examination in October 
2007.  Therefore, he must be afforded a current psychiatric 
examination to assess the current extent and severity of his 
service-connected PTSD.  

Further, although the service treatment records for the Veteran's 
last period of active duty are silent for any complaints or 
diagnosis indicative of sleep apnea, a VA examiner in September 
2004 recorded the Veteran's history of snoring, as well as the 
Veteran's wife report that, over the previous three to four 
months, she had observed a progression of periods of 
"hesitation/apnea."  Subsequently, sleep apnea was diagnosed 
and the Veteran was started on CPAP in December 2004.  

The record also shows that service connection has been 
established for PTSD and that one of the manifestations of that 
disability is sleep disturbance consisting of nightmares and 
difficulty staying asleep.  However, a VA examiner in January 
2007 indicated that the Veteran's insomnia was due to his PTSD 
and was not related to his sleep apnea.  

The Board observes that, as laypersons, the Veteran and his wife 
are not capable of making medical conclusions; thus, these 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

Therefore, in light of the September 2004 examiner's endorsement 
of the report of the progression of the Veteran's apneic episodes 
over the three or four months preceding that examination, and 
considering the Veteran's separation from service in May 2004, a 
medical opinion is needed to determine the date of onset of the 
Veteran's sleep apnea.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for PTSD or sleep apnea since 
his separation from service.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
current extent and severity of his service-
connected PTSD.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the requested 
study.  The examiner should elicit 
information as to the frequency, duration, 
and severity of any symptomatology of the 
service-connected PTSD.  The examiner 
should describe any impairment of 
occupational and social functioning in the 
Veteran's daily activities, including work 
and social activity.  Then, the examiner 
should address the following:

(a) Assign an appropriate GAF score for the 
Veteran's level of functioning at the time 
of the examination.  Provide an explanation 
for the score assigned.

(b) Assign an appropriate GAF score or 
scores for any periods during which the 
Veteran's functioning was different than 
the functional level during the afforded VA 
examination.  Indicate and identify each 
period during which the Veteran manifested 
increased or decreased functional 
impairment.  Describe the Veteran's 
functional abilities and impairments from 
May 6, 2004, through the date of the VA 
examination.  Assign an appropriate GAF 
score for each separately-identifiable 
period of increased or decreased severity 
of PTSD.  Provide an explanation for each 
score assigned, particularly if different 
from GAF scores assigned by other 
contemporaneous examiners.

3.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
date of onset of any sleep apnea found.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the requested 
study.  Following a review of the service 
and post-service medical records and the 
clinical examination, and with 
consideration of the Veteran's and his 
wife's statements, the examiner must state 
the likelihood that the Veteran's sleep 
apnea began during service.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared should be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  After the above development has been 
completed, the Veteran's claims for service 
connection for sleep apnea and a greater 
initial rating for PTSD must be 
readjudicated.  If any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


